                 Case 2:19-cv-04347-JJT Document 58 Filed 12/20/19 Page 1 of 3




 1 Larry J. Wulkan (Bar No. 021404)
   Javier Torres (Bar No. 0032397)
 2 STINSON LLP
   1850 North Central Avenue, Suite 2100
 3 Phoenix, Arizona 85004-4584
   Tel: (602) 279-1600
 4 Fax: (602) 240-6925
   Email: larry.wulkan@stinson.com
 5         javier.torres@stinson.com
 6 J. Tyler Clemons*
   SOUTHERN POVERTY LAW CENTER
 7 201 S. Charles Avenue, Suite 2000
   New Orleans, Louisiana 70170
 8 Tel: (504) 526-1530
   Fax: (504) 486-8947
 9 Email: tyler.clemons@splcenter.org
   *Application for Admission Pro Hac Vice Forthcoming
10 Attorneys for Plaintiffs
11                                        UNITED STATES DISTRICT COURT
12                                                 DISTRICT OF ARIZONA
13   Alliance of Christian Leaders of the East             No. 2:19-cv-04347-JJT
     Valley; Magdalena Schwartz, in her
14   individual capacity and as president                  NOTICE OF SERVICE OF
     pastor of Alliance of Christian Leaders of            MANDATORY INITIAL
15   the East Valley; Iglesia Alfa y Omega;                DISCOVERY RESPONSES
     Elias Garcia, in his individual capacity
16   and as pastor of Iglesia Alfa y Omega;
     Iglesia Monte Vista; Angel Campos, in
17   his individual capacity and as pastor of
     Iglesia Monte Vista; Iglesia Nueva
18   Esperanza; Israel Camacho, in his
     individual capacity and as pastor of
19   Iglesia Nueva Esperanza; Iglesia
     Apostolica; Helping With All My Heart,
20   Inc., an Arizona non-profit corporation;
     Cristobal Perez, in his individual
21   capacity and as pastor of Iglesia
     Apostolica De La Comunidad; Iglesia
22   Cristiana El Buen Pastor; Hector
23 Ramirez, in his individual capacity and as
   pastor of Iglesia Cristiana El Buen Pastor;
24 Terence Driscoll,
25                                   Plaintiffs,
     v.
26
27
28

     CORE/3515773.0002/156730863.1
                 Case 2:19-cv-04347-JJT Document 58 Filed 12/20/19 Page 2 of 3




   Patriot Movement AZ; AZ Patriots;
 1 Jennifer Harrison; Sean Harrison; Lesa
   Antone; Russell Jaffe; Jeremy Bronaugh;
 2 Antonio Foreman; Laura Damasco; Tami
   Jo Garver; Michael Pavlock; “Brandi
 3 Payne”; Jane Roe; “Eduardo Jaime”;
   John Does 1 & 2,
 4
                         Defendants.
 5
 6            Pursuant to the Court’s General Order 17-08, Plaintiffs certify they served Plaintiffs’
 7 Responses to the Mandatory Initial Discovery Requests on Defendants on December 19, 2019.
 8            RESPECTFULLY SUBMITTED this 20th day of December, 2019.
 9
10                                              STINSON LLP
11                                       By:    /s/ Javier Torres
12                                              Larry J. Wulkan
                                                Javier Torres
13                                              1850 North Central Avenue, Suite 2100
                                                Phoenix, Arizona 85004-4584
14
                                                J. Tyler Clemons*
15                                              SOUTHERN POVERTY LAW CENTER
                                                201 St. Charles Avenue, Suite 2000
16                                              New Orleans, Louisiana 70170
                                                Tel: (504) 526-1530
17                                              Fax: (504) 486-8947
                                                Email: tyler.clemons@splcenter.org
18                                              *Application for Admission Pro Hac Vice
                                                Forthcoming
19
                                                Attorneys for the Plaintiffs
20
21
22
23
24
25
26
27
28
                                                     2
     CORE/3515773.0002/156730863.1
                 Case 2:19-cv-04347-JJT Document 58 Filed 12/20/19 Page 3 of 3




                                       CERTIFICATE OF SERVICE
 1
 2
 3            I hereby certify that on December 20, 2019, I electronically filed the foregoing with the
 4 Clerk of the Court for the U.S. District Court for the District of Arizona by using the CM/ECF
 5 System. Participants in the case who are registered CM/ECF users will be served by the
 6 CM/ECF system:
 7
                       Edward A. Rose, Jr.
 8                     Edward A. Rose, Jr. Attorney at Law PC
                       3027 Marina Bay Dr., Ste 208
 9                     League City, TX 77573
                       Email: edrose@edroseattorneycpa.com
10                     Attorneys for Defendants Lesa Antone, Laura Damasco and Russell Jaffee
11
              And a copy of the foregoing mailed via U.S. Mail to:
12
                       Brandi Payne
13                     17446 We. Caribbean Lane
                       Surprise, AZ 85388
14
15                                                By: /s/ Cynthia Fischer
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      3
     CORE/3515773.0002/156730863.1
